DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 11; therefore only claims 1-10 and 12-20 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mow et al. (US 2018/0026341) in view of Chang et al. (US 2020/0185299).
In regards to claim 1, Mow discloses of an antenna module comprising: a printed circuit board (for example 150, 180); a communication circuit (for example within 152, comprising 160, 184) disposed on a first surface of the printed circuit board (150, 180); an array antenna (for example 40, 40’, 40’’) configured to transmit/receive a signal in a specified high-frequency band with the communication circuit (152), wherein the array 
However, Mow does not explicitly disclose of wherein the first molding layer having a structure being lower in height than the communications circuit; and wherein the first molding layer and the second molding layer comprise epoxy resin.
Chang discloses of an antenna module comprising: a printed circuit board (for example 416); a communication circuit (for example 402) disposed on a first surface of the printed circuit board (416, see Fig 4M); an array antenna (for example 412, see Fig 4M) configured to transmit/receive a signal in a specified high-frequency band with the communication circuit (402), wherein the array antenna includes: conductive elements (for example 408, 420, 446)  disposed on and around the printed circuit board (416, for example see Fig 4M and Paragraphs 0086, 0089, 0091-0092, 0094), and a first molding layer (for example 404) lower in height than the communication circuit (402, see Figs 4D-4E, 4G-4M; a second molding layer (for example 410) covering the communication 
It would have been obvious to one of ordinary skill in the art to have the two molding layers comprising epoxy resin with one lower than a communications circuit as taught by Chang for optimizing the antennas performance by utilizing appropriate materials and having the first molding layer shorter such that the second molding layer is over the communications circuit.
In regards to claim 3, Mow in view of Chang disclose of the antenna module of claim 1, wherein is the first molding layer (12 of Mow) has a shape of one rectangle or a shape in which two or more rectangles are connected (for example see Mow Figs 1, 3, 7-8).  
In regards to claim 4, Mow in view of Chang disclose of the antenna module of claim 1, wherein the first molding layer (12 of Mow) corresponds to a shape of the first conductive elements (for example see Mow Figs 7-8).  
In regards to claim 5, Mow in view of Chang disclose of the antenna module of claim 1, wherein the first molding layer (12 of Mow) covers the first conductive elements, with at least one conductive element of the first conductive elements spaced from remaining conductive elements of the first conductive elements by an interval (for example see Mow Figs 7-9).  
In regards to claim 6, Mow in view of Chang disclose of the antenna module of claim 1, further comprising: a metallic compound (for example Mow 164, 188) disposed on the second molding layer (162, 186, for example see Mow Figs 7-9 and Paragraphs 0057, 0060).  

In regards to claim 9, Mow in view of Chang disclose of the antenna module of claim 1, wherein the array antenna (40, 40’, 40’’ of Mow) is configured to radiate a beam with a direction, which forms a specified angle with an axis passing through a center of the printed circuit board (150, 180) and facing the second surface from the first surface of the printed circuit board (150, 180), as a main direction (for example see Mow Figs 2, 4-9 and Paragraphs 0005, 0023, 0035, 0041-0042, 0048, 0053, 0055).  
In regard to claim 12, Mow discloses of an electronic device comprising: an antenna module (for example 34); and a processor (for example 28, see Paragraph 0026) electrically connected with the antenna module, and configured to transmit/receive a specified high-frequency signal by using the antenna module, wherein the antenna module includes: a printed circuit board (for example 150, 180); a communication circuit (for example 152, comprising 160, 184) disposed on a first surface of the printed circuit board (150, 180); an array antenna (for example 40, 40’, 40’’) configured to transmit and receive a signal in a frequency band exceeding 3 GHz (for example see Paragraphs 0003, 0017, 0031, 0033, 0035) with the communication circuit (152) based on a command of the processor (28), wherein the array antenna includes first conductive elements formed on the first surface of the printed circuit board (150, 180) and second conductive elements formed on a second surface of the printed circuit board (150, 180) facing the first conductive elements (for example see Figs 7-9 
However, Mow does not explicitly disclose of wherein the first molding layer having a structure being lower in height than the communications circuit; and wherein the first molding layer and the second molding layer comprise epoxy resin.
Chang discloses of an antenna module comprising: a printed circuit board (for example 416); a communication circuit (for example 402) disposed on a first surface of the printed circuit board (416, see Fig 4M); an array antenna (for example 412, see Fig 4M) configured to transmit/receive a signal in a specified high-frequency band with the communication circuit (402), wherein the array antenna includes: conductive elements (for example 408, 420, 446)  disposed on and around the printed circuit board (416, for example see Fig 4M and Paragraphs 0086, 0089, 0091-0092, 0094), and a first molding layer (for example 404) lower in height than the communication circuit (402, see Figs 4D-4E, 4G-4M; a second molding layer (for example 410) covering the communication circuit (402, see Figs 4D-4E, 4L-4M); wherein the first molding layer (404) and the second molding layer (410) may be comprised of epoxy resin (for example see Paragraphs 0061).  
It would have been obvious to one of ordinary skill in the art to have the two molding layers comprising epoxy resin with the first molding layer being lower in height than a communication circuit as taught by Chang or optimizing the antennas performance by utilizing appropriate materials and having the first molding layer shorter such that the second molding layer id over the communications circuit.
In regards to claim 14, Mow in view of Chang disclose of the electronic device of claim 12, wherein the first molding layer (12 of Mow) has a shape of one rectangle or a shape in which two or more rectangles are connected (for example see Mow Figs 1, 3, 7-8).  
In regard to claim 15, Mow in view of Chang disclose of the electronic device of claim 12, wherein the first molding layer (12 of Mow) corresponds to a shape of the first conductive elements (for example see Mow Figs 7-8).  

In regards to claim 17, Mow in view of Chang disclose of the electronic device of claim 12, wherein, when viewed from above the second surface of the printed circuit board (150, 180 of Mow), the first conductive elements face the second conductive elements (for example see Mow Figs 7-9 and Paragraphs 0052, 0059).  
In regards to claim 18, Mow in view of Chang disclose of the electronic device of claim 12, wherein the first molding layer (12 of Mow) comprises insulating material (for example see Mow Paragraphs 0019, 0025).  
In regards to claim 19, Mow discloses of an antenna module comprising: a printed circuit board (for example 150, 180); a communication circuit (for example 152, comprising 160, 184) disposed on a first surface of the printed circuit board (150, 180); an array antenna (for example 40, 40’, 40’’) configured to transmit/receive a signal in a specified high-frequency band with the communication circuit (152), wherein the array antenna includes first conductive elements disposed on a first layer of the printed circuit board (150, 180); and a first molding layer (for example 12) covering at least a part of the first conductive elements, when viewed from above a first surface of the printed circuit board (150, 180, for example see Figs 1, 3, 7-9), and a second molding layer (for example 162, 186) covering the communication circuit (152 comprising 160, 184, see Figs 7-9 and Paragraphs 0057, 0060); wherein the first molding layer (12) may 
However, Mow does not explicitly disclose of wherein the first molding layer having a structure that is lower in height than the communication circuit.
Chang discloses of an antenna module comprising: a printed circuit board (for example 416); a communication circuit (for example 402) disposed on a first surface of the printed circuit board (416, see Fig 4M); an array antenna (for example 412, see Fig 4M) configured to transmit/receive a signal in a specified high-frequency band with the communication circuit (402), wherein the array antenna includes: conductive elements (for example 408, 420, 446)  disposed on and around the printed circuit board (416, for example see Fig 4M and Paragraphs 0086, 0089, 0091-0092, 0094), and a first molding layer (for example 404) lower in height than the communication circuit (402, see Figs 4D-4E, 4G-4M; a second molding layer (for example 410) covering the communication circuit (402, see Figs 4D-4E, 4L-4M); wherein the first molding layer (404) and the second molding layer (410) may be comprised of epoxy resin (for example see Paragraphs 0061).  
It would have been obvious to one of ordinary skill in the art to have the first molding layer lower in height than the communication circuit as taught by Chang for optimizing the antennas performance by having the first molding layer shorter such that the second molding layer is over the communications circuit.
In regards to claim 20, Mow discloses of the antenna module of claim 19, wherein the first molding layer (12) comprises insulating material (for example see Paragraphs 0019, 0025).  
In regards to claims 2 and 13, Mow in view of Chang disclose of the antenna module and electronic device of claims 1 and 12 as found within the respective explanations above.
However, Mow and Chang do not explicitly disclose of wherein the first molding layer has a thickness between 100 µm to 170 µm.  
In re Rose (105 USPQ 237 (CCPA 1955)) teaches that a mere change in the size of a component would be an obvious matter of design choice since it has been held a change in size is generally recognized as being within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date a to have the first molding layer thickness between 100 µm and 170 µm to secure and protect the elements of the antenna module while also allowing signals to pass to/from the antenna. 

However, Mow and Chang do not explicitly disclose of wherein the gain difference between antennas where the first conductive elements and the second conductive elements are paired is within a specified range.  
In re Aller (105 USPQ 233) teaches that discovering the optimum or working ranges where the general conditions of a claim are disclosed within the prior art involves only routine skill in the art.
Therefore, at the time the invention was made it would have been obvious to one of ordinary skill in the art before the effective filing date to have the gain differences between the first and second conductive elements and the total gain of the array antenna being within a specific range and specified value for improving the overall function of the antenna device by discovering the desired gain values.
In regards to claim 10, Mow in view of Chang disclose of the antenna module of claim 9 as found within the explanation, wherein the beam comprises a main lobe. 
However, Mow and Chang do not explicitly disclose of wherein the main lobe is approximately 45 degrees with the axis.  
Mow does further disclose of beam steering (for example within Paragraphs 0005, 0023, 0035, 0041-0042, 0048, 0053, 0055), wherein the antenna signal phase, magnitude and direction of the antenna module may be adjusted.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged and newly presented in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.